DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:	[0036] discloses “sub transfer gates TG1a and TG1c” and “sub transfer gates TG1b and TG1c”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 10, the limitation “the sub transfer gates” lacks sufficient antecedent basis as only “a sub transfer gate” is recited. Thus, the limitation renders the claim indefinite and clarification is required. 									As to claim 14, the limitation “the sub transmission gate” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2011/0019063 A1 to Watanabe et al. (“Watanabe”).									As to claim 1, Watanabe discloses an image sensing device comprising: a photoelectric conversion element (12) configured to generate photocharges in response to incident light; a floating diffusion region (16, 36, 56) located in the vicinity of the photoelectric conversion element (12) and configured to temporarily store the As to claim 2, Watanabe further discloses wherein the first potential level has a higher potential level than the second potential level (See ¶ 0139, ¶ 0196) (Notes: respective potential levels at different times have higher and lower potential levels).	As to claim 3, Watanabe further discloses wherein the main transfer gate (35) is positioned to overlap a maximum capacitance point of the photoelectric conversion element (12) (See Fig. 30) (Notes: the limitation “maximum capacitance point” does not specify any reference point. Since 35 overlaps the most area of the photoelectric conversion element to obtain the maximum capacitance, the limitation is considered met).													As to claim 4, Watanabe further discloses wherein the sub transfer gate (22, 35/55) includes a first sub transfer gate (22) and a second sub transfer gate (35/55) that are respectively located at different sides of the main transfer gate (55/35) (See Fig. 30).													As to claim 5, Watanabe further discloses wherein the first sub transfer gate (22) and the second sub transfer gate (35) are arranged symmetrical with respect to the main transfer gate (55) (See Fig. 30) (Notes: the first and second sub transfer gates are symmetrical via a line through the main transfer gate).					 	As to claim 6, Watanabe further discloses wherein each of the first sub transfer gate (22) and the second sub transfer gate (35) operates based on a different potential level (See ¶ 0139, ¶ 0196).										As to claim 7, Watanabe further discloses wherein each of the first sub transfer gate (22) and the second sub transfer gate (35) operates based on a same potential level (See ¶ 0138, ¶ 0196).											As to claim 10, Watanabe discloses further comprising: contacts (21) disposed at top surfaces of the main transfer gate (55/35) and the sub transfer gates, wherein the contacts (21) overlap the boundary region of the photoelectric conversion element (12)  by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).	
Claim(s) 1, 8, 11-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2009/0322919 A1 to Itonaga (“Itonaga”).											As to claim 1, Itonaga discloses an image sensing device comprising: a As to claim 8, Itonaga further discloses wherein the main transfer gate (48, 72) has a triangular shape and wherein a first vertex region of the triangular shape overlaps the floating diffusion region (46) and a second and a third vertex regions of the triangular shape overlap with the photoelectric conversion element (43) (See Fig. 4, Fig. 6, ¶ 0062).													As to claim 11, Itonaga discloses an image sensing device comprising: first to fourth photoelectric conversion elements (42 ,43, 44, 45) configured to generate photocharges in response to incident light; a floating diffusion region (46) shared by the first to fourth photoelectric conversion elements (42, 43, 44, 45), and configured to temporarily store the photocharges generated by the first to fourth photoelectric conversion elements (42, 43, 44, 45); and first to fourth transfer gates (47, 48, 49, 50, 74) disposed to overlap with the first to the fourth photoelectric conversion elements (42, 43, 44, 45), respectively, wherein each of the first to fourth transfer gates (47, 48, 49, 50, 74) includes: a main transfer gate (corresponding 48, 72) disposed to overlap a center part of a corresponding photoelectric conversion element (42, 43, 44, 45), and configured to transmit the photocharges generated by the corresponding photoelectric conversion element (42, 43, 44, 45) to the floating diffusion region (46) in response to a first signal; and a sub transfer gate (corresponding 74) disposed to overlap a boundary region of a corresponding photoelectric conversion element (42, 43, 44, 45), and configured to transmit the photocharges generated by the corresponding photoelectric conversion element (42, 43, 44, 45) to the floating diffusion region (46) in response to a second signal different in magnitude from the first signal (See Fig. 1, Fig. 2, Fig. 3, Fig. 4, Fig. 5, Fig. 6, Fig. 9, ¶ 0013, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0057, ¶ 0058, ¶ 0060, ¶ As to claim 12, Itonaga further discloses wherein the first signal has a higher potential level than the second signal (See Fig. 3) (Notes: varying signals have higher/lower potential levels).									As to claim 13, Itonaga further discloses wherein the main transfer gate (corresponding 48, 72) is disposed to overlap a maximum capacitance point of the photoelectric conversion element (42 ,43, 44, 45) (See Fig. 6) (Notes: the limitation “maximum capacitance point” does not specify any reference point. Since 72 overlaps the most area of the photoelectric conversion element to obtain the maximum capacitance, the limitation is considered met).							As to claim 16, Itonaga further discloses wherein the main transfer gate (corresponding 48, 72) has a triangular shape such that a first vertex region of the triangular shape overlaps the floating diffusion region (46) and a second and a third vertex regions of the triangular shape overlap with the photoelectric conversion element (42 ,43, 44, 45) (See Fig. 5, Fig. 6, ¶ 0062).							As to claim 18, Itonaga further discloses wherein the first to fourth photoelectric conversion elements (42 ,43, 44, 45) are a part of a pixel block of a pixel array (2) having a plurality of pixel blocks (See Fig. 1, ¶ 0045).							As to claim 19, Itonaga discloses further comprising a driving circuitry (4, 5, 6, 7) communicatively coupled to the pixel array (2) and configured to generate a control signal to drive the pixel array (2) (See Fig. 1, ¶ 0045, ¶ 0046, ¶ 0047).				As to claim 20, Itonaga discloses further comprising a timing generator (8) communicatively coupled to the driving circuitry (4, 5, 6, 7) and configured to generate a signal to control the driving circuitry (4, 5, 6, 7) (See Fig. 1, ¶ 0045, ¶ 0046, ¶ 0047).		Further, the claim limitations “configured to generate photocharges in response to incident light, configured to temporarily store the photocharges generated by the (first to fourth) photoelectric conversion element(s), configured to transmit the photocharges generated by the (corresponding) photoelectric conversion element to the floating diffusion region, configured to operate in response to a first potential level, configured to operate in response to a second potential level different from the first potential level/configured to transmit the photocharges generated by the corresponding photoelectric conversion element to the floating diffusion region in response to a second signal different in magnitude from the first signal, wherein the first signal has a higher potential level than the second signal” specify an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).		
Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2009/0303371 A1 to Watanabe et al. (“Watanabe”).										As to claim 1, Watanabe discloses an image sensing device comprising: a photoelectric conversion element (60) configured to generate photocharges in response to incident light; a floating diffusion region (11) located in the vicinity of the photoelectric conversion element (60) and configured to temporarily store the photocharges generated by the photoelectric conversion element (60); and a transfer gate (12a, 12b) disposed to overlap with the photoelectric conversion element (60) and configured to transmit the photocharges generated by the photoelectric conversion element (60) to the floating diffusion region (11), wherein the transfer gate (12a, 12b) includes: a main transfer gate (12a) disposed to overlap a center section of the photoelectric conversion element (60), and configured to operate in response to a first potential level; and a sub transfer gate (12b) located apart from the main transfer gate (12a) and disposed to overlap a boundary region of the photoelectric conversion element (60), the sub transfer gate (12b) configured to operate in response to a second potential level different from the first potential level (See Fig. 6, Fig. 7, ¶ 0197, ¶ 0199, ¶ 0201, ¶ 0202, ¶ 0203) (Notes: the limitations “main transfer gate” and “sub transfer gate” are interpreted as As to claim 9, Watanabe further discloses wherein the sub transfer gate (12b) partly overlaps with the corresponding photoelectric conversion element (60) and partly overlaps with the floating diffusion region (11) (See Fig. 6, Fig. 7).					Further, the claim limitations “configured to generate photocharges in response to incident light, configured to temporarily store the photocharges generated by the photoelectric conversion element, configured to transmit the photocharges generated by the photoelectric conversion element to the floating diffusion region, configured to operate in response to a first potential level, configured to operate in response to a second potential level different from the first potential level” specify an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).													

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0303371 A1 to Watanabe et al. (“Watanabe”) in view of U.S. Patent Application Publication No. 2009/0322919 A1 to Itonaga (“Itonaga”).										As to claim 11, although Watanabe discloses an image sensing device comprising: a first photoelectric conversion element (60) configured to generate photocharges in response to incident light; a floating diffusion region (11) shared by the first photoelectric conversion element (60), and configured to temporarily store the photocharges generated by the first photoelectric conversion element (60); and a first transfer gate (12a, 12b) disposed to overlap with the first photoelectric conversion element (60), wherein each of the first transfer gate (12a, 12b) includes: a main transfer gate (12a) disposed to overlap a center part of a corresponding photoelectric conversion element (60), and configured to transmit the photocharges generated by the corresponding photoelectric conversion element (60) to the floating diffusion region (11) in response to a first signal; and a sub transfer gate (12b) disposed to overlap a boundary region of a corresponding photoelectric conversion element (60), and configured to transmit the photocharges generated by the corresponding photoelectric conversion element (60) to the floating diffusion region (11) in response to a second signal different in magnitude from the first signal (See Fig. 6, Fig. 7, ¶ 0197, ¶ 0199, ¶ 0201, ¶ 0202, ¶ 0203) (Notes: the limitations “main transfer gate” and “sub transfer gate” are interpreted as relative terms and do not specify any particular physical feature. As to claim 17, Watanabe in view of Itonaga further discloses wherein the sub .

Allowable Subject Matter
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record is considered pertinent to Applicants’ invention: Lyu (US 2006/0081887 A1).										Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815